Citation Nr: 0534129	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In a June 2003 rating decision, the RO granted service 
connection for bilateral hearing loss evaluated as 10 percent 
disabling.  A Notice of Disagreement was received in August 
2003 disagreeing with the 10 percent rating.  A Statement of 
the Case was issued in March 2004.  A timely appeal was 
received in April 2004.

In a May 2005 rating decision, the RO denied service 
connection for bilateral knee degenerative joint disease.  A 
Notice of Disagreement was received in July 2005.  A 
Statement of the Case was issued in August 2005.  A timely 
appeal was received later in August 2005.

The veteran appeared and testified at Travel Board hearings 
held at the RO in July and September 2005, before two 
separate Veterans Law Judges.  Both judges are members of the 
panel deciding this case.  

The issue of an increased rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
complained of, or was diagnosed to have, an injury to, or 
disease of, his knees in service. 

2.  The earliest medical record reflecting knee disability is 
dated more than 40 years after service.  


CONCLUSION OF LAW

Service connection for bilateral knee degenerative joint 
disease is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice was provided to the veteran in March 2005, prior to 
the initial AOJ decision.  This letter advised the veteran of 
the first, second and third elements as stated above.  By 
means of the rating decision and Statement of the Case, the 
veteran was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim.  He was also provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was his 
responsibility to support the claims with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  

Although the notice letter provided to the veteran did not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents sent to the veteran, read as a whole, give notice 
to him of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  VA has, therefore, 
complied with the notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from April 
2004 and November 2004.  The veteran submitted private 
treatment records from June 1996 through April 2002 and 
September 2003.  The veteran was notified in the rating 
decision and Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes, when appropriate, providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no persuasive evidence that the 
currently diagnosed bilateral knee conditions may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses and, 
although the veteran has alleged a continuity of 
symptomatology (but not treatment) since his separation of 
service, no medical records were provided to support his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Since there is no 
persuasive evidence indicating that a possible nexus, or 
relationship, exists between the claimed bilateral knee 
conditions and the veteran's military service, VA examination 
is not needed.  38 C.F.R. § 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  



II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  The veteran here has been diagnosed 
with degenerative joint disease in his knees.  38 U.S.C.A. § 
1112(a)(4) (West 2002) provides for such presumptive service 
connection when osteoarthritis manifests to a compensable 
degree of 10 percent within 1 year of the veteran's 
separation  from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).   

In analyzing the veteran's claim, the Board must first 
consider whether the veteran has a current disability.  VA 
treatment records show that in April 2004 the veteran was 
treated for complaints of knee discomfort.  X-rays of the 
knees showed findings interpreted as degenerative joint 
disease of the knees.  The Board, thus, finds that the 
veteran has a current disability in both knees.

A review of the veteran's service medical records, which 
appear complete, discloses no complaints relating to the 
knees.  The veteran contends that he injured his knees during 
training exercises but never reported for treatment for fear 
of being punished and of losing his position as squad leader.  
As understandable as that may be, there is no evidence, 
either medical or lay, of the veteran incurring an injury to 
his knees in service except for the veteran's statements.  

In addition, the preponderance of the evidence is against 
finding a link between the veteran's current bilateral knee 
disabilities and his military service.  Despite testifying 
that he has had pain in his knees since service, the record 
does not disclose treatment by a doctor, either VA or 
private, for his knee pain until April 2004, more than 40 
years after his discharge from service.  

In this regard, it is observed that on this first record of 
treatment, the veteran's reported history of injuring his 
knees in service was noted, and indeed, the physician 
recording this information included the comment that the 
veteran's degenerative joint disease is "probable post 
traumatic arthritis."  This statement, however, has limited 
probative value because it is based solely upon the veteran's 
self-reported history and does not account for the silence in 
the medical record of knee complaints any time prior to 2004.  
The Board is not bound to accept an opinion based on history 
provided by the veteran and unsupported by clinical evidence.  
See Black v. Brown, 5 Vet.  App. 177 (1993).  Likewise, 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999) aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).  

Given the absence of evidence of knee complaints in the 
service medical records, together with the absence of medical 
evidence of complaints about or treatment for knee problems 
for more than 40 years after service, and the absence of 
persuasive evidence linking the current disability to service 
or to the one-year period after his discharge, the greater 
weight of the evidence is against the veteran's claim.  
Accordingly, service connection for bilateral knee 
degenerative joint disease is denied.  


ORDER

Entitlement to service connection for bilateral knee 
degenerative joint disease is denied.


REMAND

The Board remands the veteran's claim for a disability rating 
in excess of 10 percent for bilateral hearing loss for 
further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The medical evidence contains records of four audiological 
tests for the veteran's bilateral hearing loss.  An April 
2002 audiological test appears to have been conducted by a 
private testing facility.  May 2003 audiological testing was 
conducted pursuant to a RO request for a VA examination.  A 
September 2003 audiological test was performed in relation to 
a medical examination for the veteran's employment as a bus 
driver, and November 2004 audiological testing appears to 
have been conducted in conjunction with treatment at the VA 
Medical Center.  

For VA purposes, an examination for hearing impairment must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2005).  

The Board is unable to determine whether the April 2002, 
September 2003 and November 2004 audiological testing was 
conducted in conformance with § 4.85(a).  That is to say, it 
is not possible to determine that each test was conducted by 
a state-licensed audiologist using the Maryland CNC for 
controlled speech discrimination testing, and without the use 
of hearing aids.  

The Board notes, however, that the November 2004 examination 
purportedly shows a worsening in the veteran's hearing.  In 
addition, the veteran testified that he was warned by his 
employer over the last two years that if his hearing gets any 
worse he could lose his job as a bus driver, implying his 
hearing has been worsening.  The veteran should, therefore, 
be provided a new VA examination to test his hearing in 
conformance with § 4.85(a).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a VA 
audiological examination.  The claims file 
should be provided to the examiner for review 
in conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected bilateral 
hearing loss.  Audiological testing should be 
conducted by a state-licensed audiologist and 
must include a controlled speech test 
(Maryland CNC) and a pure tone audiometry 
test.  The examination should be conducted 
without the use of the veteran's hearing aids.

2.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not favorably resolve the claim, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





			
	LAWRENCE M. SULLIVAN	MICHAEL E. KILCOYNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


